DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
Authorization for this examiner’s amendment was given in an interview with Alicia Hayter on Friday, January 7, 2022.
The application has been amended as follows: 
In claim 1, line 7, “a” should be deleted and --an-- should be inserted.  
In claim 2, line 2, “housing” should be deleted and -- detent--should be inserted.
Response to Amendment
The Amendment filed November 18, 2021 has been entered.  Claims 1-13 and 17-21 remain pending in the application. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Berger et al., US 20140319850 (hereinafter Berger).
Regarding claim 17, Berger does not explicitly disclose a method of operating a locking module of a lockable device.  However, Berger does disclose operating a mechanism (10; Fig 1), in response to a user input [0033]; moving an engagement member (32) operably coupled to 
Regarding claim 18, Berger teaches the method of claim 17, wherein said force applied to said locking element (16; [0043]) is generally perpendicular (force applied leftward; Fig 2) to movement of said engagement member (32; [0043]; Fig 2; when 32 is rotated counterclockwise by the turning handle 24, the tip of 32 moves down, and to the left, in order to contact 34 which rotates counterclockwise to move 16 from an extended locked position to retracted unlocked position.  This downward motion of the tip of 32 is generally perpendicular to the force being applied to the locking element).
Regarding claim 19, Berger teaches the method of claim 17, wherein said mechanism (10) is operable in response to a mechanical input (rotation of 24; [0047]). 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Berger, US 20140319850,  as applied to claim 17 above, and further in view of Harley, WO 2007069047.
Regarding claim 20, Berger teaches the method of claim 17, wherein said mechanism is operable in response to a user input [0033].
Berger does not teach said mechanism is operable in response to an electromechanical input.
Harley teaches an electromechanical mechanism (8) which can provide electromechanical input (page 8, line 16 to page 9, line 6) such that Harley teaches wherein said mechanism is operable in response to an electromechanical input.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Berger’s apparatus with the electromechanical mechanism of Harley.  Doing so would update and improve Berger’s apparatus resulting in a more capable device. 
Allowable Subject Matter
Claim 1 is allowed.  It is not known in the art for a lock comprising a housing, a magnet arranged within the housing, a locking element movable relative to said housing, and an engagement member operable to decouple locking element from said magnet, wherein the locking element is in the unlocked position when said engagement member is positioned between the magnet and the locking element.  
Claims 2-13 are allowed because they pend from claim 1.
Regarding claim 13, it is not known in the art for a magnetic field reducing shield to be positioned adjacent the housing.  
Claim 21 is allowed.  It is not known in the art for a magnetic field reducing shield to be positioned adjacent the housing.  
Response to Arguments
Applicant’s arguments, filed November 18, 2021, with respect to Independent claim 1 and dependent claims 2-13; see Remarks pages 5-7, have been fully considered and are persuasive.  The rejection of claims 1-12 and the objection of claim 13 have been withdrawn. 
Applicant’s arguments with respect to claim 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN A TULLIA whose telephone number is (571)272-6434.  The examiner can normally be reached on M-F 8-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/S.A.T./Examiner, Art Unit 3675                                                                                                                                                                                                        


/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675